Cl^ of 4ta Cou/^                                     J^ 08 20/5
Pvx^+iVi TtXa<,n@ll\                                    0sta> Clerk


££'. LarrS &-Jitnt uir>qVit v, The Ste~k of Texas


D«ari l\Wl leasts

    £/\dcseJ fltase. -fiwJ -fV ' foliouAYi* inslrvwo) io k ^?(eJ /,   in

your office iVi -fke 3Love r^-fcr-tnao. c^se nu^ler fkd±e dait sfs^^
this U+to, Pk2,e -fi\e 5nJ fW.-ft me ^f +lo€ fle,Vu fal r<*J»H> ^


(Xi* (d m^^-f/n TDCJ inmate irvsl h/Ad accoivrf ^eAfits-f/o/i


    X uuaoi -ho -flnsnk y^o iV\ advance for your dssisfencf
m   4-kis mzWtr




                                                £e^cffv/j|y .fuL^rffd
                                                ^?VU^ fr,^/) hV,!^
                                            Larry £1/5^ WruMHllioH
STATE of TE\KS ,-                   •    5
TlOUkJTY Of UM_V£.^                       %




   My name \£ Larry £\/fKne LUciqhf my Jarfe of birth ii>
Dece^iW 21, HBO m^ innate Uerfil-Ahna number is 33)7<9L/,
X a™ Preset incarcerated in TDci- (Slib Unit i/\ hlwhvWh x
Uiaikar Counb Tt\3S >X declare unJ^ fiyialfy of ftav/r^J +kit 4li£
forgoing is +rv/-t and correct asd I kave Persons! facujkdf*. of
fac\s C\v/. frac* fe»y? Code.-Anrt $ i32.flo/ Acls 201).

   X Larr^ Ev;3e/i€ [/JrlM dm ever fhe dse of -kc/wti/-on€
years of age, of so^/id ^,ViJ ami'caeMe of making fUis ^f-fioU,-)-
<3/ld Personalis acquainted uJilVl facAs. Pk^Se. s*£/I\)Ci - Trust Pu/iJ
  I have no 5ovir™*f ^/rh-He^Ws ^r mow;
  X u)Ork i/i +Vvt carfcfb of iVwoUniar* service a,oi have „<, ^Ui^nf ,y**,ej
 X VvS\/£ n<6 prOf-triv) ouJ^Jj
 X h3^ no cash ns cV*ck\M acc.ov„h->
  X Ksve no ckftyj&nf) debl £r mo/i/Uu MftiStS 1 anj
  X sno unaLU 4o.Ps* eos-f of 4i)5 cai/*: rvle of cwil froujvn 'iK, '*.
                                                       S.Viarly Vovo



                                                     l-3rry Evsent U/r^kt
                                                   Affiant
CSINIB02/CINIB02                 TEXAS        DEPARTMENT OF CRIMINAL               JUSTICE                      01/eIS/15
E072/SM00004                                  IN-FORMA-PAUP ERIS DATA                                           14 s£ Is 41
TDCJ#s    00331704       SID#            32879395      LOCATIONSs       ELLIS                     INDIGENT      DTEs
NAMEs    WRIGHT,LARRY EUGENE                                          BEGINNING    PERIODS        07/01/14      0



PREVIOUS       TDCJ   NUMBERS:           00973323
CURRENT    BALs                  41.7£        TOT    HOLD     AMT;                0. 00   ,3MTH    TOT   DEP:                 85. 00
6MTH    DEPs                    135.00        6MTH     flVG   BAL i              53.59     &MTH    AVG   DEP                  CCp   50
MONTH    HIGHEST      BALANCE        TOTAL       DEPOSITS.             MONTH    HIGHEST        BALANCE   TOTAL       DEPOSITS
12/14            84.99                          35.00                  09/14         55 . S3                         0. 00
11/14            93.27                          50.00                  08/14         93 . £7                        50. 00
10/14            43.68                           0.00                  07/14          43 .35                         0. 00
PROCESS    DATE         HOLD     AMOUNT              HOLD     DESCRIPTION




STATE OF TEXASi COUNTY OF UJcx\V-^<r
ON THIS THE Zxd DAY OF ""SgaftnaCu && I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER       DATABASE      REGARDING           THE    OFFENDER'S        ACCOUNT.        NP    SIGs
PF1-HELP       PF3-END     ENTER         NEXT    TDCJ    NUMBER;                    OR     SID    NUMBER;



       **9099«aO0OOOOOQ«O**OQCO


                      M. SCHANFISH              *o
                   Notary Public. State of Texas *
                      My Commission Expires     ,
                            10-27-2017          „

               No.tary Without Bond